In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Nassau County (Winslow, J), entered April 11, 2003, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $1,607,500.
Ordered that the judgment is modified, on the law, by delet*594ing the provision thereof awarding interest at the rate of 9% per annum and substituting therefor a provision awarding interest at the rate of 4% per annum; as so modified, the judgment is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Nassau County, for entry of an appropriate amended judgment.
Public Authorities Law § 1276 (5) provides that the “rate of interest to be paid by the authority upon any judgment for which it is liable shall not exceed four per centum per annum.” Therefore, the Supreme Court improperly set the rate of interest at 9% per annum.
The defendant’s contention regarding the deficiency in the Supreme Court’s charge as to Vehicle and Traffic Law § 1144 was raised on a prior appeal before this Court (see Hothan v Metropolitan Suburban Bus Auth., 289 AD2d 448 [2001]). Under these circumstances, further review is barred by the doctrine of the law of the case (see Wendy v Spector, 305 AD2d 403 [2003]; MJD Constr. v Woodstock Lawn & Home Maintenance, 299 AD2d 459 [2002]; Duffy v Holt-Harris, 260 AD2d 595 [1999]).
The defendants’ remaining contentions either are not properly before this Court or without merit. Krausman, J.P., Goldstein, Mastro and Lifson, JJ., concur.